DETAILED ACTION
Claims 1, 3-8, 10-15 and 17-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-8, 12-15 and 19-20 are allowed.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee
Authorization for this examiner’s amendment was given in an interview with Anne Barry on 3/7/22.

In the Claims

1.	(Currently Amended) A computer-implemented method comprising:
identifying a bad fix to a software product, wherein the software product comprises a plurality of parts, and wherein the bad fix presents an error into a first part of the software product,

recursively traversing the dependency graph to identify a subset of fixes that are dependent on the bad fix, wherein each fix in the subset of fixes comprises a respective set of parts and a commit identifier that indicates a chronological order of the fix being committed relative to other fixes in the subset of fixes; 
wherein the recursively traversing the dependency graph to identify a subset of fixes that are dependent on the bad fix comprises:
adding a bad fix object to a temporary datastore for examination, wherein the bad fix object indicates a respective set of dependent fixes that are directly dependent on the bad fix; and
recursively adding to the temporary datastore a respective set of dependent fix objects representing each respective set of dependent fixes that are dependent on a fix for which a respective fix object is in the temporary datastore;
wherein the temporary datastore references the bad fix and the subset of fixes that are dependent on the bad fix;
sorting the fixes in the subset of fixes into a chronological order based on the commit identifiers of the fixes in the subset of fixes; 
based on the sorting, identifying a most recent version of each part included in the subset of fixes, wherein at least two of the identified parts are from different fixes in the subset of fixes; 
adding a reference in a parts datastore to the most recent version of each part included in the subset of fixes; 
; and
wherein the fixes in the subset of fixes sorted in the chronological order are stored in the temporary datastore, and wherein the recursively traversing the dependency graph to add a reference in a parts datastore to the most recent version of each part included in the subset of fixes comprises:
iterating over the subset of fixes in the temporary datastore, after the sorting; and
adding to the parts datastore a respective reference to each part of the subset of fixes that is not yet found in the parts datastore, while iterating over the subset of fixes in the temporary datastore.

3.	(Canceled)
4.	(Canceled)

8.	(Currently Amended) A system comprising:
a memory having computer-readable instructions; and
one or more processors for executing the computer-readable instructions, the computer-readable instructions comprising:
identifying a bad fix to a software product, wherein the software product comprises a plurality of parts, and wherein the bad fix presents an error into a first part of the software product, 

recursively traversing the dependency graph to identify a subset of fixes that are dependent on the bad fix, wherein each fix in the subset of fixes comprises a respective set of parts and a commit identifier that indicates a chronological order of the fix being committed relative to other fixes in the subset of fixes; 
wherein the recursively traversing the dependency graph to identify a subset of fixes that are dependent on the bad fix comprises:
adding a bad fix object to a temporary datastore for examination, wherein the bad fix object indicates a respective set of dependent fixes that are directly dependent on the bad fix; and
recursively adding to the temporary datastore a respective set of dependent fix objects representing each respective set of dependent fixes that are dependent on a fix for which a respective fix object is in the temporary datastore;
wherein the temporary datastore references the bad fix and the subset of fixes that are dependent on the bad fix;
sorting the fixes in the subset of fixes into a chronological order based on the commit identifiers of the fixes in the subset of fixes; 
based on the sorting, identifying a most recent version of each part included in the subset of fixes, wherein at least two of the identified parts are from different fixes in the subset of fixes; 
adding a reference in a parts datastore to the most recent version of each part included in the subset of fixes; 
; and
wherein the fixes in the subset of fixes sorted in the chronological order are stored in the temporary datastore, and wherein the recursively traversing the dependency graph to add a reference in a parts datastore to the most recent version of each part included in the subset of fixes comprises:
iterating over the subset of fixes in the temporary datastore, after the sorting; and
adding to the parts datastore a respective reference to each part of the subset of fixes that is not yet found in the parts datastore, while iterating over the subset of fixes in the temporary datastore.

10.	(Canceled)
11.	(Canceled)

15.	(Currently Amended) A computer-program product for generating a remedial fix to correct a bad fix, the computer-program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
identifying a bad fix to a software product, wherein the software product comprises a plurality of parts, and wherein the bad fix presents an error into a first part of the software product;

recursively traversing the dependency graph to identify a subset of fixes that are dependent on the bad fix, wherein each fix in the subset of fixes comprises a respective set of parts and a commit identifier that indicates a chronological order of the fix being committed relative to other fixes in the subset of fixes; 
wherein the recursively traversing the dependency graph to identify a subset of fixes that are dependent on the bad fix comprises:
adding a bad fix object to a temporary datastore for examination, wherein the bad fix object indicates a respective set of dependent fixes that are directly dependent on the bad fix; and
recursively adding to the temporary datastore a respective set of dependent fix objects representing each respective set of dependent fixes that are dependent on a fix for which a respective fix object is in the temporary datastore;
wherein the temporary datastore references the bad fix and the subset of fixes that are dependent on the bad fix;
sorting the fixes in the subset of fixes into a chronological order based on the commit identifiers of the fixes in the subset of fixes; 
based on the sorting, identifying a most recent version of each part included in the subset of fixes, wherein at least two of the identified parts are from different fixes in the subset of fixes; 
adding a reference in a parts datastore to the most recent version of each part included in the subset of fixes; 
; and
wherein the fixes in the subset of fixes sorted in the chronological order are stored in the temporary datastore, and wherein the recursively traversing the dependency graph to add a reference in a parts datastore to the most recent version of each part included in the subset of fixes comprises:
iterating over the subset of fixes in the temporary datastore, after the sorting; and
adding to the parts datastore a respective reference to each part of the subset of fixes that is not yet found in the parts datastore, while iterating over the subset of fixes in the temporary datastore.

17.	(Canceled)
18.	(Canceled)


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are viewed as allowable because the combination of all the elements recited in the independent claim are not viewed as being taught in the prior art, specifically dealing with the claim limitation details associated with the recursively traversing the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193